Citation Nr: 0707547	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  99-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints to include the knees, hips, and shoulders.

2.  Entitlement to service connection for residuals of 
fractures of the right upper cheek, right arm, hands, and 
right leg.

3.  Entitlement to service connection for sinus disability.

4.  Entitlement to an increased rating for left ankle 
disability evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as Appellant)


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952, from June 1952 to June 1958, and from July 1958 to 
January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This case was remanded by the Board in 
May 2001 to comply with the duty to notify and assist a 
claimant with additional development.  That notice and 
development has now been completed, and the case has now been 
returned to the Board further appellate consideration.

In January 2001, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at Montgomery, Alabama.  In November 2006, the 
veteran appeared and testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  Written 
transcripts of those hearings are in the claims file. 


FINDINGS OF FACT

1.  The veteran did not have any in-service injury or disease 
of the knees, hips, or shoulders, and did not have chronic 
arthritis during active duty service; arthritis of the knees, 
hips, or shoulders did not manifest to a compensable degree 
within a year of service separation, and was not continuous 
after service separation.  

2.  There is no competent medical evidence of a current 
diagnosis of arthritis of the knees, hips, or shoulders, or 
competent medical evidence to relate any current disorder of 
the knees, hips, or shoulders to any injury or disease in 
service, including multiple parachute jumps during service. 

3.  The veteran did not have any in-service disease or 
injury, including bone fracture, of the right upper cheek, 
right arm, hands, or right leg during active duty service.  

4.  There is no competent medical evidence of a current 
disability of residuals of bone fracture of the right upper 
cheek, right arm, hands, or right leg.  

5.  There is no competent medical evidence to relate any 
current complaints or symptoms of the right upper cheek, 
right arm, hands, or right leg to any injury or disease in 
service, including multiple parachute jumps during service. 

6.  At the BVA hearing in November 2006, the veteran 
indicated that he was withdrawing his appeal on the issues of 
entitlement to service connection for a sinus disability and 
increased rating in excess of 30 percent for service-
connected left ankle disability.  


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints to include the knees, hips, 
and shoulders was not incurred in active military service, 
and may not be presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Residuals of fractures of the right upper cheek, right 
arm, hands, and right leg were not incurred in active 
military service, and may not be  presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issues of entitlement to service 
connection for sinus disability and increased rating in 
excess of 30 percent for service-connected left ankle 
disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Arthritis of Multiple Joints

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

In written submissions and personal hearing testimony, the 
veteran contends that he currently has arthritis of the 
knees, hips, and shoulders that was caused by multiple 
parachute jumps during service.  At a personal hearing in 
January 2001, the veteran testified about a left leg injury 
after service; he was exposed to cold in service; and in 
service and currently he took medication for arthritis.  At a 
personal hearing in November 2006 the veteran testified in 
relevant part that he experienced a pinched nerve in the left 
leg during service.  

After a review of the evidence, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis of the knees, hips, and 
shoulders.  Service medical records are negative for injury 
or disease of arthritis of the knees, hips, and shoulders.  
The Board notes the veteran participated in multiple 
parachute jumps during active duty service; however, there is 
no evidence of any in-service injury or disease to the knees, 
hips, or shoulders resulting from these in-service parachute 
jumps.  

Service medical records show a left ankle injury, fracture, 
treatment, and diagnosis of degenerative changes of the left 
ankle due to trauma, and placement on limited duty due to the 
left ankle fracture injury; however, the left ankle fracture 
injury is a separate disability for which service connection 
has already been granted, so is not a part of the disability 
claimed for the current appeal.  The clinical findings at the 
service separation examination in August 1972 otherwise found 
the knees, hips, and shoulder joints to be normal.  The 
history indicated by the veteran at the August 1972 service 
separation examination that included history of arthritis and 
bone fracture pertains only to the left ankle fracture and 
arthritis, and does not pertain to the knees, hips, or 
shoulders.

The competent medical evidence of record also shows no 
evidence of continuity of symptoms after service, including 
no evidence of arthritis of the knees, hips, or shoulders 
within a year of service; therefore, presumptive service 
connection is not warranted based on evidence of arthritis 
manifesting to a compensable degree within a year of service 
separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The competent medical evidence of record further shows no 
current diagnosis of arthritis of the knees, hips, or 
shoulders.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

On the question of current diagnosis, an April 2006 VA 
orthopedic examination report reflects the history only of 
left ankle fracture and placement on limited duty in service 
and current disability of the left ankle, but provides no 
evidence of complaints, findings, or diagnosis of arthritis 
of the knees, hips, or shoulders.  VA outpatient treatment 
records are negative for a diagnosis of arthritis of the 
knees, hips, and shoulders.  A November 2001 VA examination 
report, likewise, reflects the history only of left ankle 
fracture and current disability of the left ankle, but 
provides no medical evidence of complaints, findings, or 
diagnosis of arthritis of the knees, hips, or shoulders.

Although Dr. Lane wrote in a December 2000 letter that the 
veteran had osteoarthritis of the shoulders, elbows, wrists, 
and knees, this statement is not supported by X-ray evidence 
or clinical diagnosis or treatment for osteoarthritis of the 
knees, hips, or shoulders.  The other letters and treatment 
records from Dr. Lane reflect treatment for a diagnosis of 
osteoarthritis only of the left ankle beginning in 1991.  In 
addition, Dr. Lane's December 2000 statement that the veteran 
has osteoarthritis of the shoulders, elbows, wrists, and 
knees is based on the inaccurate history of "multiple 
fractures" the veteran had sustained over the years.  To the 
extent this statement may be construed to refer to in-service 
fractures, it is an inaccurate history because the only in-
service fracture shown by credible evidence was to the left 
ankle.  To the extent this statement may be construed to 
refer to post-service fractures, such evidence would not aid 
the veteran in establishing service connection because it 
would tend to relate any purported diagnosis of 
osteoarthritis of the shoulders, elbows, wrists, and knees to 
a post-service injury or injuries.  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, the Court has held that without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

Even assuming, arguendo, that Dr. Lane's December 2000 
statement constitutes a diagnosis of osteoarthritis of the 
knees, hips, and shoulders, the treatment records show the 
first treatment for osteoarthritis in 1991, which is, 
notably, over 18 years after service separation, and there is 
no indication any current osteoarthritis is in any way 
related to active duty service.  Dr. Lane's December 2000 
statement does not attempt to relate any current symptoms 
claimed by the veteran as arthritis of the knees, hips, and 
shoulders to any in-service injury or disease.  The statement 
includes no opinion of etiology other than a general 
reference to multiple fractures, and the history indicated in 
the December 2000 letter does not even mention in-service 
injury or even note a history of parachute jumps in service. 

There is otherwise no competent medical evidence of record 
that attempts to relate any current symptoms claimed as 
arthritis of knees, hips, and shoulders to any in-service 
injury or disease, including the reported history of 
parachute jumps in service.  There is also no competent 
medical evidence that relates any claimed disability to the 
service-connected left ankle disability.  See 38 C.F.R. 
§ 3.310 (2006).  The veteran's lay assertion and testimony to 
the effect that he has a current disability of arthritis of 
knees, hips, and shoulders that is related to service does 
not constitute the required competent medical evidence to 
establish service connection.  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

The Board finds that the veteran did not have any in-service 
injury or disease of the knees, hips, or shoulders, and did 
not have chronic arthritis during active duty service; 
arthritis of the knees, hips, or shoulders did not manifest 
to a compensable degree within a year of service separation, 
and was not continuous since service separation; and there is 
no competent medical evidence of a current diagnosis of 
arthritis of the knees, hips, or shoulders, or competent 
medical evidence that relates any current disability of the 
knees, hips, and shoulders to any injury or disease in 
service, including multiple parachute jumps during service.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for arthritis of the knees, hips, and shoulders, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Residuals of Fracture

In written submissions and personal hearing testimony, the 
veteran contends that he currently has residuals of fractures 
of the right upper cheek, right arm, hands, and right leg 
during service.  At a personal hearing in January 2001, the 
veteran testified in relevant part he broke his hands in 
service in 1952 or 1953.  At a personal hearing in November 
2006 the veteran testified that he broke his right arm during 
service in about December 1954, and underwent left jaw 
surgery in service in 1951, even though there are no 
treatment records of any of these events.  

After a review of the evidence, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of fractures of the 
right upper cheek, right arm, hands, and right leg.  Service 
medical records are negative for injury, including fractures, 
of the right upper cheek, right arm, hands, and right leg.  
The Board notes the veteran participated in multiple 
parachute jumps during active duty service; however, there is 
no evidence of any in-service fracture of the right upper 
cheek, right arm, hands, or right leg resulting from these 
in-service parachute jumps.  The Board has also considered 
the veteran's recent statements and testimony the effect that 
in service he broke his right arm and hands, and underwent 
left jaw surgery, but finds that the absence of any evidence 
of such injuries or treatment in the service medical records, 
and the absence of any such reported history in post-service 
VA and private treatment records, is more highly probative 
than the veteran's more recent recollection of events decades 
after the in-service events are alleged to have occurred. 

Service medical records show fracture only of the left ankle, 
which residuals are a separate disability for which service 
connection has already been granted, so is not a part of the 
disability claimed for the current appeal.  The clinical 
findings at the service separation examination in August 1972 
otherwise noted no abnormalities of the right upper cheek, 
right arm, hands, or right leg.  The history indicated by the 
veteran at the August 1972 service separation examination 
that included history of arthritis and bone fracture pertains 
only to the left ankle fracture and arthritis, and does not 
pertain to the right upper cheek, right arm, hands, or right 
leg.

The competent medical evidence of record, including VA and 
private treatment records, also shows no evidence of 
continuity of symptoms of the right upper cheek, right arm, 
hands, and right leg after service.  

The competent medical evidence of record further shows no 
current medical evidence or diagnosis of residuals of 
fractures of the right upper cheek, right arm, hands, and 
right leg.  VA orthopedic examination reports in April 2006 
and November 2001 reflect a history only of left ankle 
fracture and current disability of the left ankle, but 
provide no medical evidence of complaints, findings, or 
diagnosis of residuals of fractures of the right upper cheek, 
right arm, hands, and right leg.

Although Dr. Lane wrote in a December 2000 letter that the 
veteran had sustained "multiple fractures" over the years, 
he does not identify any in-service fracture.  The other 
letters and treatment records from Dr. Lane reflect treatment 
for residuals of fracture only to the left ankle beginning in 
1991.  Because the veteran's relatively recent assertions of 
fractures or surgery to the right upper cheek, right arm, 
hands, or right leg in service are outweighed by the 
contemporaneous service medical record evidence, any history 
of "multiple fractures" the veteran had sustained over the 
years the Dr. Lane relied on is an inaccurate history, which 
renders Dr. Lane's statement regarding fractures of no 
probative value.  

Dr. Lane's December 2000 statement shows that the first 
treatment of the veteran was in 1991, which is, notably, over 
18 years after service separation, and there is no indication 
that any fracture residuals are in any way related to active 
duty service.  Dr. Lane's December 2000 statement does not 
attempt to relate any current symptoms claimed by the veteran 
as residuals of fracture of the right upper cheek, right arm, 
hands, and right leg to any in-service injury or disease.  
The statement includes no opinion of etiology other than a 
general reference to multiple fractures, and the history 
indicated in the December 2000 letter does not even mention 
in-service injury or even note a history of parachute jumps 
in service. 

There is otherwise no competent medical evidence of record 
that attempts to relate any current symptoms claimed as 
residuals of fracture of the right upper cheek, right arm, 
hands, and right leg to any in-service injury or disease, 
including the reported history of parachute jumps in service.   
There is also no competent medical evidence that relates any 
claimed disability to the service-connected left ankle 
disability.  See 38 C.F.R. § 3.310.  The veteran's lay 
assertion and testimony to the effect that he has a current 
disability of residuals of fractures does not constitute the 
required competent medical evidence to establish service 
connection.  

The Board finds that the veteran did not have any in-service 
fracture of the right upper cheek, right arm, hands, or right 
leg; did not have continuous symptomatology since service 
separation; and there is no competent medical evidence of a 
current diagnosis of residuals of fracture of the right upper 
cheek, right arm, hands, or right leg, or competent medical 
evidence that relates any current disability of the right 
upper cheek, right arm, hands, or right leg to any injury or 
disease in service, including multiple parachute jumps during 
service.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of fracture of the right 
upper 
cheek, right arm, hands, or right leg, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service Connection for Sinus Disability and Increased Rating 
for Left Ankle Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn on the record at a hearing before the Board.  38 
C.F.R. § 20.204(b) (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204(a) (2006).   At the BVA hearing in November 
2006, the veteran withdrew his appeal on the issues of 
entitlement to service connection for a sinus disability and 
increased rating in excess of 30 percent for service-
connected left ankle disability.  As the appellant has 
withdrawn his appeal of these issues, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the appeal as to these issues is 
dismissed.  

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
June 2001, August 2001, July 2003, and March 2006 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
and informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims.  

VA medical records, VA examination reports, private treatment 
records and private medical evidence, lay statements, and 
personal hearing testimony have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  In compliance with the Board's May 2001 
remand, the RO issued a notice letter to the appellant (July 
2003), obtained private medical records from Dr. Lane, then 
readjudicated the appellant's claim and issued a Supplemental 
Statement of the Case (April 2006).  In addition, VA afforded 
the veteran an orthopedic examination in April 2006.  The 
Board finds that VA has substantially complied with the 
Board's May 2001 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

In this case, because the claims on appeal were adjudicated 
by the RO in January 1999, which was prior to enactment of 
the duty to notify and assist claimants in substantiating a 
claim for VA benefits (38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159), the notice to the veteran was provided 
subsequent to the January 1999 rating decision on appeal, but 
prior to a readjudication of the claims.  In Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. 2007) (Mayfield III), the 
Federal Circuit Court held that, as a matter of law, the 
provision of adequate notice followed by a readjudication of 
the claim in a statement of the case or supplemental 
statement of the case cures any timing problem associated 
with inadequate notice or lack of notice prior to an initial 
adjudication.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including testimony at personal hearings, and by submission 
of statements and arguments presented by the representative 
organization in writing and at the personal hearings.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

Service connection for arthritis of multiple joints to 
include the knees, hips, and shoulders is denied. 

Service connection for residuals of fractures of the right 
upper cheek, right arm, hands, and right leg is denied.

The appeal from the issue of entitlement to service 
connection for sinus disability is dismissed.

The appeal from the issue of entitlement to an increased 
rating for left ankle disability is dismissed



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


